SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

673
CAF 12-00788
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF MARCIA SCHAEFER AND GEORGE
SCHAEFER, PETITIONERS-RESPONDENTS,

                     V                            MEMORANDUM AND ORDER

STACY L. SCHAEFER, RESPONDENT-APPELLANT,
AND TIMOTHY JOHN DUBIEL, RESPONDENT.
(APPEAL NO. 2.)


MICHAEL J. PULVER, NORTH SYRACUSE, FOR RESPONDENT-APPELLANT.

LISA M. FAHEY, EAST SYRACUSE, FOR PETITIONERS-RESPONDENTS.


     Appeal from an order of the Family Court, Onondaga County (Gina
M. Glover, R.), entered July 14, 2011 in a proceeding pursuant to
Family Court Act article 6. The order, inter alia, granted visitation
to petitioners.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by vacating that part of the first
ordering paragraph directing that petitioners’ monthly Sunday
visitation take place during the parenting time of respondent Stacy L.
Schaefer and inserting in place thereof a direction that petitioners’
monthly visitation take place during the parenting time of respondent
Timothy John Dubiel in odd-numbered months and during the parenting
time of respondent Stacy L. Schaefer in even-numbered months, and by
vacating that part of the first ordering paragraph directing that
petitioners have one summer weekend of visitation during the parenting
time of respondent Stacy L. Schaefer, and as modified the order is
affirmed without costs.

     Same Memorandum as in Matter of Dubiel v Schaefer (___ AD3d ___
[July 5, 2013]).




Entered:   July 5, 2013                         Frances E. Cafarell
                                                Clerk of the Court